Citation Nr: 0534400	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-23 483	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for an acquired psychiatric 
disorder. 

3.  Whether new and material evidence was received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).

4.  Whether new and material evidence was received to reopen 
a claim for service connection for a sinus/respiratory 
condition.  


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1967 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim for service connection for 
headaches and his petitions to reopen his claims for service 
connection for PTSD, an acquired psychiatric disorder 
(claimed as bad nerves, anxiety and a personality disorder), 
and a sinus/respiratory condition (claimed as breathing and 
sinus problems).


FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran does 
not currently have chronic headaches - including secondary to 
chronic sinusitis.

2.  In January 1998, the Board denied the veteran's claim for 
service connection for PTSD, and he did not timely appeal.

3.  The additional evidence received since that January 1998 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.

4.  In December 1982, the RO denied the veteran's claims for 
service connection for an acquired psychiatric disorder, and 
he did not timely appeal.

5.  The additional evidence received since that December 1982 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.

6.  In January and June 1989, the RO denied the veteran's 
claim for service connection for a deviated septum and 
residuals of septoplasty.  

7.  The additional evidence received since that January and 
June 1989 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a sinus/respiratory condition.


CONCLUSIONS OF LAW

1.  The veteran does not currently have chronic headaches 
that are a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2005).

2.  The Board's January 1998 decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

3.  New and material evidence has not been submitted since 
that decision to reopen the claim for service connection for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The RO's December 1982 decision denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder (claimed as nervous problems and delayed stress 
disorder syndrome and diagnosed as major affective disorder, 
depression and a personality disorder) is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.1103.

5.  New and material evidence has not been submitted since 
that decision to reopen the claim for service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

6.  The RO's January and June 1989 decisions denying the 
veteran's claim for service connection for a deviated septum 
and residuals of a septoplasty are final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.

7.  New and material evidence has not been submitted since 
that decision to reopen the claim for service connection for 
a sinus/respiratory condition.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  With regard to the 
veteran's claim relating to PTSD, VCAA notice was provided in 
April 2003, so prior to the RO's initial decision in May 
2003.  With regard to his remaining claims, VCAA notice was 
provided in March 2003, so also before the RO's initial 
decision in May 2003.  Therefore, this was in accordance with 
the preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The March and April 2003 VCAA notices provided the veteran 
with notice of the evidence needed to support his claims that 
was not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the March and April 2003 VCAA letters did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  The letters requested that he provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and information from his 
personnel records relating to his duty assignments, service 
in Vietnam, and related awards and medals.  The RO also 
obtained his VA treatment records and records from Maryview 
Hospital were submitted.  In addition, in December 2003, he 
declined his opportunity for a hearing to provide oral 
testimony in support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Entitlement to Service Connection for Headaches

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

The veterans SMRs are negative for any complaints of 
headaches during service.  At the October 1970 physical 
examination given prior to separation from the military, he 
gave no history of head injury, and had no complaints of 
chronic headaches.  Upon objective physical examination, his 
head was normal.

Since being discharged from the military, the veteran's 
treatment records from various VA facilities have been 
negative for any complaints of headaches.  In October 2002, 
he filed a claim stating that he has headaches constantly, 
and that he had had an ear, nose, and throat examination in 
September 2002 at the VA Medical Center (VAMC) in Hampton, 
Virginia (see VA Form 21-4138).  A review of VA outpatient 
treatment (VAOPT) records from the VAMC, however, indicates 
he was seen in August 2002 for chronic nasal congestion, and 
diagnosed with acute maxillary sinusitis.  There was no 
indication of any complaint of chronic headaches.  

Without competent medical evidence confirming the veteran 
currently has chronic headaches and linking them to his 
military service, he has no valid claim.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

For these reasons, the claim for service connection for 
headaches must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Reopening Claims for Service Connection for 
an Acquired Psychiatric Disorder, and PTSD 

The veteran's claims for service connection for an acquired 
psychiatric disorder, and delayed stress syndrome (i.e. 
PTSD), were denied by the RO in December 1982, and he did not 
appeal that decision.  Thus the RO's decision became final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In October 
1994, he filed a petition to reopen his claim for service 
connection for PTSD that was denied by the RO in February and 
April 1995 rating decisions, which he appealed.  In January 
1998, the Board affirmed the denial of the claim.  He did not 
appeal that decision.  Thus, the Board's decision relating to 
PTSD became final and binding on him based on the evidence 
then of record.  See U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  
Furthermore, this, in turn, means there must be new and 
material evidence since the RO's December 1982 rating 
decision and the Board's January 1998 decision to reopen 
these claims and warrant further consideration of them on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claims to adjudicate 
them de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
The veteran's petitions to reopen these claims were received 
in October 2002.  Therefore, the amended version of 
38 C.F.R. §3.156(a), providing a new definition of new and 
material evidence, applies to the current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a); see also, Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's SMRs indicate the veteran was given Thorazine 
in August 1969 after being found unmanageable in the barracks 
with alcohol on his breath.  A December 1969 psychiatric 
report reflects a diagnosis of chronic alcoholism and 
rehabilitation was recommended.  No psychiatric abnormality 
was noted on clinical evaluation at the time of the veteran's 
October 1970 separation examination.  Furthermore, on his 
October 1970 report of medical history, he noted no history 
of any trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.

After being discharged from the military, in March 1974, the 
veteran filed a claim for "nervous problems."  The report 
of a May 1974 VA examination found no evidence of a 
psychiatric condition; and, in June 1974, the RO denied 
service connection.

VAOPT records indicate the veteran was seen in November 1975 
for complaints of nervousness that caused him to drink 
alcohol.  He was diagnosed with inadequate personality, and 
habitual excessive drinking.  No psychiatric treatment was 
recommended at that time.  In April 1976, he was seen for 
complaints of problems sleeping.  He had no other psychiatric 
complaints.  He was diagnosed with anxiety.

In November 1981, the veteran filed a petition to reopen his 
claim for service connection for "nervous problems."  He 
also submitted private medical records from Maryview Hospital 
showing he was admitted in November 1977 after taking too 
many pills.  He was diagnosed with depression neurosis with a 
note to rule out hysterical personality; and alcoholism.  VA 
treatment records indicate he was hospitalized and treated 
for alcohol addiction from July to September 1981.  He 
received follow-up treatment for alcoholism through November 
1981.  The report of an October 1982 VA psychiatric 
examination indicates he was diagnosed with major affective 
disorder, depression, moderately severe; and alcohol 
dependence.  A November 1982 VA Social & Industrial Survey 
notes that he believed his problems stemmed from alcohol, 
which, in turn, stemmed from his Vietnam experiences.  

As mentioned, in December 1982, the RO denied the veteran's 
claims for service connection for major affective disorder 
and depression (claimed as bad nerves and anxiety) because 
there was no evidence these conditions were related to 
service.  The RO denied his claim for a personality disorder 
because, as a general rule, personality disorders are not 
service connectable as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9.

The evidence received since the RO's December 1982 rating 
decision includes a May 1994 VAOPT record indicating the 
veteran complained of anxiety and insomnia.  He was diagnosed 
with PTSD and alcohol dependence.  VAOPT records from May to 
November 1994 indicate he was treated for nervousness, 
substance abuse, nightmares, and sleep apnea.  The diagnosis 
of PTSD was noted, and will be further discussed below.

While this evidence is new in that it was not previously 
considered by the RO in its December 1982 decision, it is not 
material in that it does not raise a reasonable possibility 
of substantiating the veteran's claim.  The claim was denied 
because there was no evidence that these various psychiatric 
conditions were incurred in or caused by his military 
service.  And this additional evidence, while showing 
sporadic treatment for various psychiatric complaints and 
alcoholism, does not substantiate his contention that these 
psychiatric conditions (i.e. a nervous disorder and anxiety) 
are service-related.  Furthermore, he has offered no new 
evidence that could possibly substantiate his claim for a 
personality disorder because, as stated, personality 
disorders are not service connectable as a matter of law.  
Therefore, his petition to reopen his claim for an acquired 
psychiatric disorder, including a nervous disorder, anxiety, 
and a personality disorder, must be denied because new and 
material evidence has not been submitted.

The Board now turns to the veteran's petition to reopen his 
claim for service connection for PTSD, which was also filed 
in October 2002.  Prior to this, in October 1994, he had also 
filed a petition to reopen this claim.  In February and April 
1995, the RO denied his petition, and he appealed to the 
Board.  In January 1998, the Board issued a decision denying 
his claim for PTSD because he failed to identify a verifiable 
stressor related to his PTSD, and there was otherwise no 
credible evidence of a PTSD stressor.  He did not appeal that 
decision - so it became final and binding on him based on the 
evidence then of record.

The evidence received since that January 1998 Board decision 
includes VA records indicating he was admitted to the VAMC 
for alcohol dependence in July 2002.  August and September 
2002 treatment records note a diagnosis of chronic PTSD and 
alcohol dependence.  In March 2003, he was admitted to a 
substance abuse treatment program (SATP), and was again 
diagnosed with alcohol dependence, marijuana abuse, and PTSD.

In January 1998, the Board denied the veteran's claim for 
service connection for PTSD because there was no credible 
evidence of a verifiable stressor.  Service connection for 
PTSD, in particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).  

In the Board's January 1998 decision, it was noted that the 
veteran did not respond to the RO's request for the detailed 
information necessary to verify his reported stressors.  
Similarly, he failed to respond to the RO's April 2003 
letter, which
included a PTSD Questionnaire asking him to specifically 
identify his PTSD stressors.  Up to this point, his 
statements have only generally indicated that he believes his 
PTSD is a result of his Vietnam experiences - without 
identifying any specific stressor.  As the Board pointed out 
in its January 1998 decision, VA's duty to assist is not 
always a one-way street.  A veteran cannot passively await 
assistance in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet App. 190, 193 (1991); see 
too, 38 C.F.R. § 3.159(c)(2)(i) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records, and in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records).

The Board finds that the additional evidence received since 
the Board's January 1998 decision pertaining to the veteran's 
claim for service connection for PTSD is cumulative and 
redundant because while it establishes a continued diagnosis 
of PTSD, the evidence does not provide information sufficient 
to corroborate a PTSD stressor.  And since this was the 
specified reason for the denial of his claim in January 1998, 
this additional evidence does not raise a reasonable 
possibility of substantiating his claim.  See 38 C.F.R. § 
3.156(a); see also, Evans, 9 Vet. App. at 284.  So while this 
evidence is new in that it was not of record when the Board 
issued its January 1998 decision, it is not material.


Reopening a Claim for Service Connection for a 
Sinus/Respiratory Condition (claimed as a sinus and breathing 
problems)

In this case, the veteran's claim for service connection for 
a deviated septum and residuals of a septoplasty was denied 
by the RO in January and June 1989.  He did not appeal those 
decisions.  Thus, the RO's decision became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  As outlined above, this means 
there must be new and material evidence since those decisions 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

The veteran's petition to reopen this claim was received in 
October 2002.  Therefore, the amended version of 38 C.F.R. 
§3.156(a), providing a new definition of new and material 
evidence as outlined previously, applies to the current 
appeal.

The veteran's SMRs indicate that he was treated for a 
laceration to the nose in May 1969.  The records are negative 
for any problems with his sinuses during service or any 
complaint of a respiratory condition.  The report of the 
October 1970 medical examination prior to separation 
indicates that on objective physical examination his sinuses 
were normal.  Furthermore, on the report of medical history, 
he reported no ear, nose or throat trouble, chronic or 
frequent colds, sinusitis, or shortness of breath.  

In July 1981, the veteran filed a claim for residuals of a 
broken nose.  In September 1981, he was service-connected for 
a half-inch scar on his nose.  The report of an October 1982 
VA examination for his sinuses indicates he had marked 
congestion with moderate post-nasal drip.  There was no 
tenderness or deformity, and it was noted that the scar was 
practically invisible.  An X-ray revealed that the paranasal 
sinuses were well-aerated; that there was no evidence of 
increased density or mucosal change; that there was no nasal 
fracture; and that there were no paranasal sinuses or nasal 
bone abnormalities.  Accordingly, in December 1982, the RO 
denied service connection for residuals of a fracture nose or 
chronic rhinitis.  

In July 1988, the veteran again filed a claim related to his 
nose.  VA hospital records indicate he was seen in July 1988 
for a recurrent sinus infection with a deviated septum, and 
that he underwent septoplasty.  In January and June 1989, the 
RO denied his claim for service connection for a deviated 
septum because there was no evidence that the injury he 
sustained to his nose during service involved his sinuses or 
any nasal obstruction.  In other words, the deviated septum 
and septoplasty were not shown to be the result of active 
military service or the result of the injury to his nose that 
resulted in a small scar below the left nostril.

The evidence received since those January and June 1989 
rating decisions includes an August 2002 VAOPT record 
indicating the veteran had acute maxillary sinusitis.  While 
this evidence is new in that it was not previously considered 
by the RO in the 1989 rating decisions, it is not material 
because it does not raise a reasonable possibility or 
substantiating his claim.  This is because it fails to show 
that the sinus condition he had in August 2002, which appears 
only to have been acute and transitory in nature (based on 
the record itself), was incurred or caused by military 
service, including the laceration to his nose.  

Inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is otherwise inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The claim for service connection for headaches is denied.

The petition to reopen a claim for service connection for 
PTSD is denied.

The petition to reopen a claim for service connection for an 
acquired psychiatric disorder (claimed a nervous condition, 
anxiety, and a personality disorder) is denied.

The petition to reopen a claim for a sinus/respiratory 
condition (claimed as a sinus and breathing problem) is 
denied. 


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


